DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 21-29, the prior art does not teach “…a glass housing member comprising: an upper portion defining a first region of a continuous exterior surface of the electronic device; a lower portion defining a second region of the continuous exterior surface of the electronic device; and a transition portion extending between the upper portion and the lower portion and defining a third region of the continuous exterior surface of the electronic device, the transition portion configured to bend in response to the lower portion being articulated between a first angular position relative to the upper portion and a second angular position relative to the upper portion; a display coupled to the glass housing member and configured to provide a graphical output at a display area extending from the upper portion and at least partially through the transition portion; and an input device coupled to the glass housing member and configured to detect an input at an input area extending from the lower portion and at least partially through the transition portion.”
Regarding claims 30-35, the prior art does not teach “…a glass housing member comprising: a first glass sheet defining a continuous front exterior surface of the glass housing member; and a second glass sheet defining a rear exterior surface of the glass housing member, the first and second glass sheets defining: an upper portion of the glass housing member; a lower portion of the glass housing member; and a transition portion of the glass housing member extending between the upper portion and the lower portion, the transition portion configured to bend to change an angular position between the upper portion and the lower portion; a display positioned between the first glass sheet and the second glass sheet and configured to provide a graphical output at the upper portion; and an input device positioned between the first glass sheet and the second glass sheet and configured to detect an input at the lower portion.”
Regarding claims 36-40, the prior art does not teach “…a glass housing member comprising: a first portion at least partially defining a continuous exterior surface of the electronic device; a second portion at least partially defining the continuous exterior surface of the electronic device; and a third portion extending between the first portion and the second portion and at least partially defining the continuous exterior surface of the electronic device, the third portion configured to allow an angular position between the first portion and the second portion to be varied; and 4Attorney Docket No. P37695USC1 a touch-sensitive display coupled to the glass housing member, the touch-sensitive display comprising a first display portion positioned at the first portion of the glass housing member, a second display portion positioned at the second portion of the glass housing member, and a third display portion positioned at the third portion of the glass housing member.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vertegaal et. al. [2016/0306390], Rider et. al. [2016/0283014], Smith [2016/0188181], Yanagisawa [2016/0154435].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625